DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the applicant’s amendment filed October 15, 2021.  Claims 9-20 have been withdrawn.  Claims 1-6, 21, and 22 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.




Response to Arguments
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
	







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shubat (US 2017/0032330 A1) in view of Shavanadan et al (US 7,386,476 B1).  

Regarding claim 1, Shubat discloses a system, comprising: a non-transitory, machine-readable medium storing code for performing one or more operations; and a client instance hosted by one or more data centers, wherein the client instance is accessible by one or more remote client networks comprising one or more client computing devices configured to receive audio input  (Shubat:  Figure 8C - start page, paragraph [0202] - audio input devices with voice command recognition systems, microphones, and other types of input devices), the system is configured to perform operations comprising:
           receiving a request for a good or service initiated at a respective client computing device based on a respective audio data input, wherein the audio data input comprises a voice input from a requestor of the good or service (Shubat:  Figure 8C - start page, paragraph [0202] - audio input devices with voice command recognition systems, microphones, and other types of input devices);
determining requestor information comprising a physical location associated with the respective client computing device (Shubat:  paragraph [0009] - a method for managing vendor services provided at an employer service location);
 identifying a plurality of candidate products from a database accessible by the client instance based on the request, the requestor information, and product availability data associated with a storage site an organization associated with the physical location to which the requestor belongs;  receiving a selection of a candidate product of the plurality of candidate products from the requestor; determining availability of the selected candidate product at the storage site of the organization associated with the physical location to which the requestor belongs; and in response to determining the selected candidate product is available at the storage site of the organization associated with the physical location to which the requestor belongs: automatically generating an approval by an entity distinct from the user for acquisition of the selected candidate product by the requestor; generating an acquisition output for the requestor based on the selected candidate product and the approval.  Shavanadan discloses:
 identifying a plurality of candidate products from a database accessible by the client instance based on the request, the requestor information, and product availability data associated with a storage site an organization associated with the physical location to which the requestor belongs; receiving a selection of a candidate product of the plurality of candidate products from the requestor (Shavanadan: Figure 22 - shopping cart); 
determining availability of the selected candidate product at the storage site of the organization associated with the physical location to which the requestor belongs (Shavanadan: Figure 22 – check availability); 
in response to determining the selected candidate product is available at the storage site of the organization associated with the physical location to which the requestor belongs: automatically generating an approval by an entity distinct from the user for acquisition of the selected candidate product by the requestor; generating an acquisition output for the requestor based on the selected candidate product and the approval (Shavanadan: column 2 lines 38-40 - FIGS. 2(A) to 2(E) are process flow diagrams for browsing, checking out, updating orders, approving orders, and monitoring orders through a system shown in FIG. 1, column 4 lines 47-55 - FIG. 2(D) illustrates a process flow diagram for approving an order and facilitates communication between a purchaser at the buyer 5 and one or more approvers at the buyer 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Shubat to have included  identifying a plurality of candidate products from a database accessible by the client instance based on the request, the requestor information, and product availability data associated with a storage site an organization associated with the physical location to which the requestor belongs;  receiving a selection of a candidate product of the plurality of candidate products from the requestor; determining availability of the selected candidate product at the storage site of the organization associated with the physical location to which the requestor belongs; and in response to determining the selected candidate product is available at the storage site of the organization associated with the physical location to which the requestor belongs: automatically generating an approval by an entity distinct from the user for acquisition of the selected candidate product by the requestor; generating an acquisition output for the 

Regarding claim 2, Shubat and Shavanadan teach or suggest all the limitations of claim 1 as noted above.  Shubat further discloses wherein the plurality of candidate products are identified based on an existing contract between an enterprise associated with the client device and a vendor associated with the one or more candidate products (Shubat: paragraph [0135] - In some embodiments, an employee main page may show an account link and services available).  

Regarding claim 3, Shubat and Shavanadan teach or suggest all the limitations of claim 2 as noted above.  Shubat further discloses wherein the requestor information further comprises an identity of products currently owned by the requestor, an identity of products previously owned by the requestor, or both (Shubat: Figure 8B, paragraph [0136] - For example, the user interface may provide "start page", "service catalog", "my orders", "profile details", "help & support", and "notifications" navigation options for the user).  

Regarding claim 4, Shubat and Shavanadan teach or suggest all the limitations of claim 2 as noted above.    Shubat further discloses wherein the plurality of candidate products are identified based on one or more distribution locations associated with the enterprise where the requestor works (Shubat: paragraph [0009] - a method for managing vendor services provided at an employer service location).  

Regarding claim 5, Shubat and Shavanadan teach or suggest all the limitations of claim 1 as noted above.  Shubat further discloses outputting a purchase request to an additional client device based on the identified plurality of candidate products (Shubat: paragraph [0188] - In the illustrated embodiment, distributed system 1800 includes one or more client computing devices 1802, 1804, 1806, and 1808, which are configured to execute and operate a client application such as a web browser).  

Regarding claim 6, Shubat and Shavanadan teach or suggest all the limitations of claim 1 as noted above.  Shubat further discloses wherein the acquisition output comprises an invoice, a purchase order, a request for additional funds, or any combination thereof (Shubat: paragraph [0155] - In some embodiments, the boarding pass identifies the vendor providing the service, the service to be provided, the employee requesting the service, a location approved for the service, etc).  




Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shubat (US 2017/0032330 A1) in view of Shavanadan et al (US 7,386,476 B1), and further in view of Branton (US 2014/0143039 A1).  

Regarding claim 21, Shubat and Shavanadan teach or suggest all the limitations of claim 1 as noted above.   Shavanadan further discloses storage site of the organization associated with the physical location to which the requestor belongs (Shavanadan: Figure 1, Figure 2A – buying club).
The combination of Shubat and Shavanadan does not disclose in response to determining the selected candidate product is not available at the storage site associated with the organization: identifying the selected candidate product from the database accessible by the client instance based on the request, the requestor information, and existing vendor contracts associated with the enterprise; and generating the acquisition output for the requestor based on the selected candidate product and the existing vendor contracts.  However, Branton teaches: 
in response to determining the selected candidate product is not available at the storage site associated with the organization (Branton: Figure 3 - item out of stock 304): 
identifying the selected candidate product from the database accessible by the client instance based on the request, the requestor information, and existing vendor contracts associated with the enterprise; and generating the acquisition output for the requestor based on the selected candidate product and the existing vendor contracts (Branton: Figure 3 - notify customer item’s availability 320, paragraph [0041] - f it is determined that the out of stock item is available at a nearby branch of the retailer, for example, the customer receives a notification as well as additional information, such as the address and telephone number of the nearby branch of the retailer and/or a driving direction to the nearby branch).  
.  

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shubat (US 2017/0032330 A1) in view of Shavanadan et al (US 7,386,476 B1), and further in view of Rao et al (US 2019/0236740 A1).  

Regarding claim 22, Shubat and Shavanadan teach or suggest all the limitations of claim 1 as noted above.   Shavanadan further discloses storage site of the organization associated with the physical location to which the requestor belongs (Shavanadan: Figure 1, Figure 2A – buying club).
in response to determining the selected candidate product is not available at the storage site associated with the organization; generating an alternative product recommendation; receiving a selection of the alternative product recommendation from the requestor; and generating the acquisition output for the requestor based on the alternative product recommendation.  However, Rao teaches: 
in response to determining the selected candidate product is not available at the storage site associated with the organization (Rao: Figure 7 - probability item at warehouse 708);
generating an alternative product recommendation (Rao: Figure 7 - provide alternative option to the user 714);
receiving a selection of the alternative product recommendation from the requestor; and generating the acquisition output for the requestor based on the alternative product recommendation (Rao: paragraph [0056] - In other examples, the ordering interface does not allow the customer to add the item received 704, and the customer chooses one of the alternative options 714 (or no item) to be added to the delivery order).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Shubat and Shavanadan, in the apparatus and method in response to determining the selected candidate product is not available at the storage site associated with the organization; generating an alternative product recommendation; receiving a selection of the alternative product recommendation from the requestor; and generating the acquisition output for the requestor based on the alternative product recommendation, as taught by Rao since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would reduce time spent looking for unavailable items (Rao: paragraph [0002]).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625